PER CURIAM.
The trial court denied Jeandis Estime’s untimely Rule 3.850 motion for postconviction relief. Estime appeals and, in his Initial Brief, raises arguments why his motion should have been considered timely. The motion below did not allege any exception to the time limitation of the rule. Fla. R.Crim. P. 3.850(b).
The trial court properly denied the motion as untimely. The claims in the Initial Brief that the motion should be considered timely raise factual issues which are not properly determined for the first time in this appeal.
Accordingly, the court’s order is affirmed without prejudice for Estime to file a sworn postconviction motion in the trial court that alleges exceptions to the time limitation set forth by Florida Rule of Criminal Procedure 3.850(b).
GROSS, TAYLOR and HAZOURI, JJ., concur.